            Case 1:20-cv-07153-VSB Document 7 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
DILENIA PAGUADA,                                          :                        12/28/2020
                                                          :
                                         Plaintiff,       :
                                                          :        20-CV-7153 (VSB)
                           -against-                      :
                                                          :             ORDER
CHEMIST CREATIONS, INC.,                                  :
                                                          :
                                         Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Dilenia Paguada filed this action on September 2, 2020, (Doc. 1), and an

electronic summons was issued on September 3, 2020, (Doc. 4.) To date, Defendant has not

appeared or responded to the complaint. On December 1, 2020, I entered an Order directing

Plaintiff to move for a default judgment by December 21, 2020, or risk having this case

dismissed for failure to prosecute. (Doc. 6.) To date, no action has been taken in this case and

Plaintiff has demonstrated no intent to prosecute this action.

        Accordingly, this action is dismissed without prejudice for failure to prosecute pursuant

to Federal Rule of Civil Procedure 41(b). See Link v. Wabash R.R. Co., 370 U.S. 626, 632

(1962) (“The authority of a court to dismiss sua sponte for lack of prosecution has generally been

considered an inherent power . . . necessarily vested in courts to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases.” (internal quotation marks omitted));

LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“Although the text of Fed.

R. Civ. P. 41(b) expressly addresses only the case in which a defendant moves for dismissal of

an action, it is unquestioned that Rule 41(b) also gives the district court authority to dismiss a



                                                         1
           Case 1:20-cv-07153-VSB Document 7 Filed 12/28/20 Page 2 of 2




plaintiff’s case sua sponte for failure to prosecute.”). The Clerk of Court is respectfully directed

to close this case.

SO ORDERED.

Dated: December 28, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                 2
